                        Case 3:21-cv-02439-RS Document 18 Filed 08/26/21 Page 1 of 4
                  Case: 4:21-cv-00461-HEA
                          Case MDL No. 3009Doc.
                                             Document
                                                #: 5 Filed:
                                                       76 08/11/21
                                                            Filed 08/11/21
                                                                      Page:PageA4
                                                                             1 of TRUE
                                                                                     of 4 COPY-ATTEST
                                                                                   1PageID  #: 37
                                                                            THOMAS G. BRUTON,       CLERK
Presiding Judge John Robert Blakey                                                          -
Magistrate Judge Heather K. McShain                                           By: s/ BROOK GUDAUSKY
                                                                                    DEPUTY CLERK
Filed Date 08-23-21                                                      U.S. DISTRICT COURT, NORTHERN
Case No. 1:21-cv-4447                                                           DISTRICT OF - ILLINOIS
Clerk’s Initials (nsf)                UNITED STATES JUDICIAL PANEL                  August 26, 2021
                                                     on
                                        MULTIDISTRICT LITIGATION


          IN RE: SERESTO FLEA AND TICK COLLAR
          MARKETING, SALES PRACTICES AND
          PRODUCTS LIABILITY LITIGATION                                                         MDL No. 3009


                                                 TRANSFER ORDER


                 Before the Panel:* Plaintiff in the District of New Jersey Revolinsky action moves under
          28 U.S.C. § 1407 to centralize this litigation in the District of New Jersey. This litigation consists
          of twelve actions pending in seven districts, as listed on Schedule A. The parties have informed
          the Panel of four related actions pending in four districts. 1

                   Plaintiffs in all sixteen actions support centralization, but disagree as to the proposed
          transferee district. Plaintiffs in the District of New Jersey Bomwell action support centralization
          in the District of New Jersey. Plaintiffs in ten actions on the motion and two related actions suggest
          instead centralization in the Western District of Missouri. Plaintiffs in one of these actions
          alternatively suggest the District of Kansas as a potential transferee forum. Plaintiffs in the related
          action pending in the Southern District of Indiana support that district as the transferee forum,
          while plaintiff in a related action pending in the Eastern District of Pennsylvania suggests that
          district, or alternatively, the District of New Jersey. Defendants oppose centralization. 2
          Alternatively, they suggest the Southern District of Indiana or the Northern District of Illinois as
          the transferee district.

                 On the basis of the papers filed and the hearing session held, 3 we find that the actions listed


          * One or more Panel members who could be members of the putative classes in this litigation have
          renounced their participation in these classes and have participated in this decision.
          1
           These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1,
          and 7.2.
          2
            The responding defendants include: Bayer Healthcare LLC, Bayer Healthcare Animal Health
          Inc., and Bayer Corporation (collectively, Bayer); and Elanco Animal Health Inc. and Elanco U.S.
          Inc. (collectively, Elanco).
          3
           In light of the concerns about the spread of the COVID-19 virus (coronavirus), the Panel heard
          oral argument by videoconference at its hearing session of July 29, 2021. See Suppl. Notice of
          Hearing Session, MDL No. 3009 (J.P.M.L. July 12, 2021), ECF No. 69.
    Case: 4:21-cv-00461-HEA
          Case
            Case3:21-cv-02439-RS
                  MDL No. 3009Doc.
                                Document
                                  Document
                                   #: 5 Filed:
                                          761808/11/21
                                               Filed
                                                 Filed
                                                     08/11/21
                                                       08/26/21
                                                          Page:Page
                                                                2Page
                                                                 of 42PageID
                                                                       of
                                                                       2 of
                                                                          4 4 #: 38


                                                  -2-

on Schedule A involve common questions of fact, and that centralization in the Northern District
of Illinois will serve the convenience of the parties and witnesses and promote the just and efficient
conduct of this litigation. These actions share factual questions arising from allegations that the
pesticides in Elanco’s Seresto Flea and Tick Collar can harm or even kill dogs and cats, as well as
cause harm in humans. Plaintiffs allege that defendants knew, or should have known, as early as
2013 that Seresto collars were defective. Plaintiffs further allege that defendants concealed this
information in their marketing of the Seresto collars, and that they continue to promote the collars
as safe and effective. These actions thus will entail common discovery regarding the development
and safety of the Seresto collars. All the actions are putative consumer class actions asserting
overlapping claims for violations of state consumer protection statutes, breach of warranties, and
unjust enrichment. Several of the asserted nationwide and state classes overlap. Centralization
will eliminate duplicative discovery; prevent inconsistent pretrial rulings, particularly with respect
to class certification motions; and conserve the resources of the parties, their counsel, and the
judiciary.

        Defendants primarily argue that centralization would be premature and that alternatives to
centralization, such as informal coordination or transfer under Section 1404, exist to eliminate the
multidistrict character of this litigation. 4 This argument is not persuasive. This litigation now
encompasses sixteen related actions pending in ten districts, which allege similar, if not identical,
claims and involve overlapping putative classes. Defendants have not pointed to any concrete
potential for coordination or consolidation of these actions. Given the number of parties and
counsel, as well as the wide geographic distribution of the actions, centralization is the most
practicable means of coordinating the pretrial proceedings in this litigation.

         The Northern District of Illinois is an appropriate transferee district for this litigation. This
district presents an accessible and geographically central venue for this litigation. The Northern
District of Illinois is reasonably close to both the Kansas City and Indianapolis metro areas, where
the parties assert that relevant documents and witnesses are located. Furthermore, the Northern
District of Illinois has the resources and the capacity to efficiently handle this nationwide litigation.
We are confident that the Honorable John R. Blakey, who has not yet had the opportunity to preside
over an MDL, will steer this litigation on a prudent and expeditious course.




4
  At oral argument, counsel for defendants also asserted, with little explanation, that the Seresto
actions do not share common questions of fact and law. As explained above, this assertion is
incorrect. The actions share significant factual questions regarding the Seresto collars and
defendants’ conduct with respect to those collars.
   Case: 4:21-cv-00461-HEA
         Case
           Case3:21-cv-02439-RS
                 MDL No. 3009Doc.
                               Document
                                 Document
                                  #: 5 Filed:
                                         761808/11/21
                                              Filed
                                                Filed
                                                    08/11/21
                                                      08/26/21
                                                         Page:Page
                                                               3Page
                                                                of 43PageID
                                                                      of
                                                                      3 of
                                                                         4 4 #: 39


                                               -3-

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Northern District of Illinois are transferred to the Northern District of Illinois and, with the
consent of that court, assigned to the Honorable John R. Blakey for coordinated or consolidated
pretrial proceedings.


                                          PANEL ON MULTIDISTRICT LITIGATION




                                                          Karen K. Caldwell
                                                              Chair

                                      Catherine D. Perry                 Nathaniel M. Gorton
                                      Matthew F. Kennelly                David C. Norton
                                      Roger T. Benitez                   Dale A. Kimball
                Case: 4:21-cv-00461-HEA
                      Case
                        Case3:21-cv-02439-RS
                              MDL No. 3009Doc.
                                            Document
                                              Document
                                               #: 5 Filed:
                                                      761808/11/21
                                                           Filed
                                                             Filed
                                                                 08/11/21
                                                                   08/26/21
                                                                      Page:Page
                                                                            4Page
                                                                             of 44PageID
                                                                                   of
                                                                                   4 of
                                                                                      4 4 #: 40




          IN RE: SERESTO FLEA AND TICK COLLAR
          MARKETING, SALES PRACTICES AND
          PRODUCTS LIABILITY LITIGATION                                             MDL No. 3009


                                                   SCHEDULE A

                                Central District of California
1: 21-cv-4476      VARGAS, ET AL. v. ELANCO ANIMAL HEALTH INCORPORATED,
                        C.A. No. 2:21−02506
 1:21-cv-4478      SCHNEIDER v. BAYER HEALTHCARE LLC, ET AL., C.A. No. 2:21−02771

                                Northern District of California

 1: 21-cv-4479     MERRIMAN v. BAYER HEALTHCARE LLC, ET AL., C.A. No. 3:21−02227
 1: 21-cv-4480     DPHREPAULEZZ v. BAYER HEALTHCARE LLC, ET AL., C.A. No. 3:21−02439

                                Southern District of Florida

 1:21-cv-4482      CZERNIAK v. BAYER HEALTHCARE LLC, ET AL., C.A. No. 9:21−80689

                                Northern District of Illinois

                   BORCHEK, ET AL. v. BAYER HEALTHCARE LLC, ET AL., C.A. No. 1:21−02099

                                Eastern District of Missouri

1:21-cv-4483       MCDERMOTT, ET AL. v. ELANCO ANIMAL HEALTH, INC., ET AL.,
                       C.A. No. 4:21−00461

                                District of New Jersey

1:21-cv-4484       MAIORINO v. BAYER CORPORATION, ET AL., C.A. No. 2:21−07579
1: 21-cv-4485      BOMWELL, ET AL. v. BAYER HEALTHCARE, LLC, ET AL., C.A. No. 2:21−09479
                   REVOLINSKY v. ELANCO ANIMAL HEALTH INCORPORATED, ET AL.,
 1: 21-cv-4486          C.A. No. 2:21−10003

                                Southern District of New York

1: 21-cv-4488      WALSH v. ELANCO ANIMAL HEALTH, INC., C.A. No. 1:21−02929
1: 21-cv-4489      DAHLGREN v. BAYER HEALTHCARE LLC, ET AL., C.A. No. 1:21−03109
